Citation Nr: 0613482	
Decision Date: 05/09/06    Archive Date: 05/17/06

DOCKET NO.  02-04 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Dillon, Counsel


INTRODUCTION

The veteran served on active duty from October 1946 to June 
1947 and from July 1949 to May 1952.  He died in October 
2000, and the appellant is the veteran's surviving daughter.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2001 decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Winston-Salem, North Carolina (RO).

In June 2001, the appellant raised the issue of entitlement 
to service connection for the cause of the veteran's death.  
Although a statement of the case was issued as to this issue 
in June 2002, the Board finds that this issue has not yet 
been adjudicated by the RO.  The statement of the case noted 
that the issue was denied in July 2001.  However, the claims 
file shows that the appellant was notified on that date that 
the issue of entitlement to burial benefits at a nonservice-
connected rate was granted as the evidence did not show that 
the veteran's death resulted from a service-connected disease 
or injury.  This does not constitute a decision on the issue 
of entitlement to service connection for the veteran's cause 
of death.  Accordingly, as the issue of entitlement to 
service connection for the cause of the veteran's death has 
not yet been properly adjudicated by the RO, this issue is 
referred to the RO for an appropriate rating decision as to 
this issue, as well notification of the determination, along 
with appellate rights.




FINDINGS OF FACT

1.  Regarding the claim for an increased evaluation of the 
veteran's service-connected low back disorder, pending at the 
time of the veteran's death, the evidence on file at the date 
of the veteran's death demonstrates no evidence of cord 
involvement, a physical ability consistent with being 
bedridden, no indication he used leg braces or a neck brace, 
no demonstrable deformity of the spine, or pronounced 
intervertebral disc syndrome.

2.  Regarding the claim for special monthly compensation, 
pending at the time of the veteran's death, the evidence on 
file at the date of the veteran's death demonstrates he did 
not require aid and attendance due to a service-connected 
disability, and the veteran did not have a service-connected 
disability evaluated as totally disabling for consideration 
of housebound status.


CONCLUSION OF LAW

The criteria for entitlement to accrued benefits have not 
been met.  38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. § 3.1000 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that VA has met all statutory and 
regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2005).  Pursuant to a February 2004 Board remand, a 
letter dated in September 2004 was sent from the RO to the 
veteran that satisfies the duty to notify provisions.  
Specifically, this letter informed the appellant of the 
evidence necessary to establish entitlement to accrued 
benefits. Since the claim for accrued benefits is being 
denied, no effective date will be assigned, so there is no 
possibility of any prejudice to the appellant if the 
notification is lacking with regard to informing her of 
matters involving the assignment of an effective date.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Additionally, while adequate notice was not provided prior to 
the first RO adjudication of this claim, it was provided by 
the RO prior to the most recent adjudication of the claim in 
March 2005.  As for the duty to assist, the claims file 
contains all available evidence pertinent to the claim for 
accrued benefits, which, as discussed below, is based on the 
evidence at the time of the veteran's death.  Consequently, a 
file opinion review or other evidence dated after the 
veteran's death is irrelevant to the current appeal.  
Furthermore, as there is no indication that any failure on 
the part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
No. 05-7157 (Fed. Cir. April 5, 2006); see also 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 
Upon the death of an individual receiving VA benefit 
payments, certain persons shall be paid periodic monetary 
benefits to which the deceased beneficiary was entitled at 
the time of death under existing ratings or decisions, or 
those based on evidence in the file at date of death, and due 
and unpaid for a period not to exceed 2 years prior to the 
last date of entitlement, for deaths which occurred before 
December 16, 2003.  See 38 U.S.C.A. § 5121; 38 C.F.R. 
§ 3.1000(a).  The substance of the survivor's claim is purely 
derivative from any benefit to which the veteran might have 
been entitled at his death; that is, the survivor cannot 
receive any such attributed benefit that the veteran could 
not have received upon proper application therefor.  
Zevalkink v. Brown, 6 Vet. App. 483, 489-90 (1994).

In claims received in June 2000, the veteran sought 
entitlement to an increased disability evaluation for his 
service-connected low back disorder and entitlement to 
special monthly compensation based on the need for regular 
aid and attendance or being housebound.  In October 2000, 
during the pendency of these claims, the veteran died.  It is 
noted that twelve days after the veteran died, the RO issued 
a rating decision denying the claims, but the action was 
voided as a matter of law by the veteran's death.  See 
Landicho v. Brown, 7 Vet. App. 42 (1994).

Because the instant claim is for accrued benefits, the Board 
may consider only evidence that was of record at the time of 
the veteran's death.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000; 
Zevalkink, 6 Vet. App. at 489-90.  "Evidence in the file at 
the date of death" means evidence in VA's possession on or 
before the date of the beneficiary's death, even if such 
evidence was not physically located in the VA claims folder 
on or before the date of death.  38 C.F.R. § 3.1000(d)(4).

A review of the record shows that there were no unpaid 
benefits to which the veteran was entitled based on evidence 
in the file at the date of death.  In this regard, the 
competent evidence, as discussed below, shows that the 
veteran's service-connected low back disorder did not warrant 
an increased evaluation and that although he was severely 
limited in his ambulation and activities of daily living in 
the year immediately preceding his death, it was not due to 
his service-connected disabilities.

Increased Evaluation For Low Back Disorder

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (2000).  In considering the 
severity of a disability it is essential to trace the medical 
history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2000).  
Consideration of the whole recorded history is necessary so 
that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 
1 Vet. App. 282 (1991).  While the regulations require review 
of the recorded history of a disability by the adjudicator to 
ensure a more accurate evaluation, the regulations do not 
give past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of the veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

In this case, the veteran's chip fracture of the lumbosacral 
region is rated under Diagnostic Code 5285-5292.  The 
hyphenated diagnostic code in this case indicates that the 
veteran's vertebral fracture under Diagnostic Code 5285 is 
the service-connected disorder, and it is rated in accordance 
with Diagnostic Code 5292 for definite limited motion of the 
lumbosacral spine without demonstrable deformity of the 
vertebral body.  

Under the rating criteria in effect at the time of the 
veteran's death, Diagnostic Code 5285, for vertebral 
fractures, provided that a 100 percent rating was assigned if 
the disability was manifested by cord involvement, results in 
the veteran being bedridden, or requires long leg braces.  
Without cord involvement, a 60 percent rating was assigned if 
there was abnormal mobility requiring a neck brace (jury 
mast).  In all other cases, the disability was to be rated in 
accordance with definite limited motion or muscle spasm, 
adding 10 percent for demonstrable deformity of a vertebral 
body.  Under the rating criteria in effect at the time of the 
veteran's death, limitation of motion of the lumbar spine was 
rated as 40 percent if severe, 20 percent if moderate, and 10 
percent if slight.  38 C.F.R. § 4.71a, DC 5292 (2000).

On VA examination in August 2000, there was no evidence of 
cord involvement, the veteran demonstrated physical ability 
inconsistent with being bedridden, and there was no 
indication he used leg braces or a neck brace.  This is 
consistent with the treatment records dated in the years 
immediately before his death.  The 40 percent evaluation in 
effect prior to the veteran's death was based on a severely 
limited range of lumbar motion, so an increased evaluation to 
50 percent under Diagnostic Code 5285 would therefore require 
demonstrable deformity.  Here, the August 2000 VA examiner 
documented no such deformity, instead noting a well-formed 
back without obvious scoliosis.       

The veteran is entitled to be rated under the code that 
allows the highest possible evaluation.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  After reviewing all 
pertinent provisions, however, the Board can find no basis on 
which to assign a higher or separate evaluation.  Neither the 
VA treatment records nor the August 2000 VA examination 
report documents evidence of lumbar ankylosis or that the 
veteran's lumbar disability, diagnosed by the VA examiner as 
degenerative disc disease, was consistent with pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy, characteristic pain, and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
with little intermittent relief.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5289, 5293 (2000). 

VA must analyze the evidence of pain, weakened movement, 
excess fatigability, or incoordination and determine the 
level of associated functional loss in light of 38 C.F.R. 
§ 4.40, which requires the VA to regard as "seriously 
disabled" any part of the musculoskeletal system that 
becomes painful on use.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  In this case, although there is evidence of record 
reflecting that the veteran may have had additional 
functional impairment due to pain, he was already assigned 
the maximum rating of 40 percent for range of motion under 38 
C.F.R. § 4.71a, Diagnostic Code 5292.  See Johnston v. Brown, 
10 Vet. App. 80, 85 (1997).

Accordingly, the evidence on file at the time of the 
veteran's death does not support an increased rating. 



Special Monthly Compensation

The criteria for determining whether special monthly 
compensation is payable by reason of need of aid and 
attendance is set forth in 38 C.F.R. § 3.351, which in 
pertinent part provides:

(b) Aid and attendance; need.  Need for aid and 
attendance means helplessness or being so nearly 
helpless as to require the regular aid and 
attendance of another person.  The criteria set 
forth in paragraph (c) of this section will be 
applied in determining whether such need exists.

(c) Aid and attendance; criteria.  The veteran, 
spouse, surviving spouse or parent will be 
considered in need of regular aid and attendance 
if he or she:

(1) Is blind or nearly so blind as to have 
corrected visual acuity of 5/200 or less, in both 
eyes, or concentric contraction of the visual 
field to 5 degrees or less; or

(2) Is a patient in a nursing home because of 
mental or physical incapacity; or

(3) Establishes a factual need for aid and 
attendance under the criteria set forth in 38 
C.F.R. § 3.352(a).

The following will be accorded consideration in determining 
the need for regular aid and attendance: inability of 
claimant to dress or undress himself, or to keep himself 
ordinarily clean and presentable; frequent need of adjustment 
of any special prosthetic or orthopedic appliances which by 
reason of the particular disability cannot be done without 
aid (this will not include the adjustment of appliances which 
normal persons would be unable to adjust without aid, such as 
supports, belts, lacing at the back, etc.); inability of 
claimant to feed himself through loss of coordination of 
upper extremities or through extreme weakness; inability to 
attend to the wants of nature; or incapacity, physical or 
mental, which requires care or assistance on a regular basis 
to protect the claimant from hazards or dangers incident to 
his daily environment.  38 C.F.R. § 3.352(a).

"Bedridden" will be a proper basis for the determination.  
For the purpose of this paragraph, "bedridden" will be that 
condition which, through its essential character, actually 
requires that the claimant remain in bed.  The fact that the 
claimant has voluntarily taken to bed or that a physician has 
prescribed rest in bed for the greater or lesser part of the 
day to promote convalescence or cure will not suffice.  It is 
not required that all of the disabling conditions enumerated 
in this paragraph be found to exist before a favorable rating 
may be made.  The particular personal functions which the 
veteran is unable to perform should be considered in 
connection with his or her condition as a whole.  It is only 
necessary that the evidence establish that the veteran is so 
helpless as to need regular aid and attendance, not that 
there is a constant need.  Determinations that the veteran is 
so helpless as to be in need of regular aid and attendance 
will not be based solely upon an opinion that the claimant's 
condition is such as would require him or her to be in bed.  
They must be based on the actual requirement of personal 
assistance from others.  38 C.F.R. § 3.352(a).

It is not argued and the record does not show that the 
veteran was blind or near totally blind or that he was in a 
nursing home.  The medical evidence reflects that in the year 
prior to his death, the veteran was essentially confined to 
his home and required regular assistance from the appellant 
for many of his daily activities.  The record, however, also 
shows that such debility and inability to perform most basic 
activities was primarily the result of the veteran's severe 
chronic obstructive pulmonary disease, which required 
extensive treatment and progressed to end-stage lung disease, 
which caused the veteran's death within months of filing his 
claim for special monthly compensation.  

Consistent with the evidence of record, the August 2000 VA 
examiner rendered the opinion that "the overriding reason 
the veteran cannot muster the strength now to walk, even with 
oxygen, is more than likely due to the veteran's respiratory 
chronic decompensated condition."  The VA examiner also 
concluded that the veteran's service-connected low back 
disorder would "not render this veteran unable to walk or 
would not render him needing a wheelchair for locomotion."  
Moreover, the evidence of record at the time of the veteran's 
death does not tend to show his service-connected 
disabilities rendered him blind, bedridden, or so disabled as 
to be incapable of self-care.  The evidence, such as a 
medical statement for aid and attendance, received in October 
2000, establishes that although the veteran was severely 
limited in his activities and considered bedridden, the 
limitations were attributed to his severe respiratory 
disorder, rather than any service-connected disability.  

Special monthly compensation provided by 38 U.S.C.A. § 1114 
is payable for being so helpless as to be in need of regular 
aid and attendance.  Such special monthly compensation is 
payable where the veteran has a single service-connected 
disability rated as 100 percent disabling and,

(1) Has additional service-connected disability or 
disabilities independently rated at 60 percent, 
separate and distinct from the 100 percent 
service-connected disability and involving 
different anatomical segments or bodily systems, 
or

(2) Is permanently housebound by reason of 
service-connected disability or disabilities.   
This requirement is met when the veteran is 
substantially confined, as a direct result of 
service-connected disabilities, to his or her 
dwelling and the immediate premises or, if 
institutionalized, to the ward or clinical areas, 
and it is reasonably certain that the disability 
or disabilities and resultant confinement will 
continue throughout his or her lifetime.  38 
C.F.R. § 3.350(i) (2000).

The record reflects that the veteran is service connected for 
a low back disorder, evaluated as 40 percent disabling, as 
well as shrapnel wounds to the right and left leg, each 
evaluated as noncompensable.  He had no other service-
connected disabilities.  As a matter of law, he did not have 
the qualifying disability percentages to be eligible under 
section 1114.  See Sabonis v Brown, 6 Vet. App. 426, 430 
(1994).  Consequently, the threshold requirement for 
housebound status were not met prior to his death and further 
consideration is therefore unwarranted. 

Accordingly, the evidence on file at the time of the 
veteran's death does not support a grant of entitlement to 
special monthly compensation by reason of being in need of 
regular aid and attendance or on account of being housebound.  

Conclusion

In short, for the reasons and bases expressed above, the 
benefit sought on appeal is denied.  In so concluding, the 
Board in no way intends to minimize the veteran's sacrifices 
during his service to our country or the appellant's 
sincerity in pursuing her claim.  However, the Board is 
obligated to decide cases based on the evidence before it.  
See 38 U.S.C.A. §§ 503, 7104 (West 2002); see also Harvey v. 
Brown, 6 Vet. App. 416, 425 (1994) (holding that the Board is 
bound by the law and is without authority to grant benefits 
on an equitable basis).

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).



ORDER

Entitlement to accrued benefits is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


